UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6253


DONALD LEE JACKSON,

                      Plaintiff – Appellant,

          v.

J. HELTON, Sgt.; THIESON, Sgt.; REID, Cpl.,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-01352-GBL-TRJ)


Submitted:   July 13, 2011                 Decided:    July 26, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Lee Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Lee Jackson appeals the district court’s order

dismissing     his   42    U.S.C.    § 1983     (2006)      complaint.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for   the        reasons   stated      by    the    district      court.

Jackson v. Helton, No. 1:10-cv-01352-GBL-TRJ (E.D. Va. Feb. 14,

2011).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented         in   the    materials

before   the   court      and    argument     would   not    aid       the   decisional

process.



                                                                               AFFIRMED




                                          2